DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s arguments, filed 28 April 2021, with respect to the rejection of claim 5 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. Applicant has cancelled the claim. Accordingly, the rejection has been withdrawn. 
Applicant’s amendments and arguments, filed 28 April 2021, with respect to the rejection of claims 1-10 under 35 U.S.C. § 103 in view of Wu have been fully considered and are persuasive. Applicant has amended the claims such that a new limitation drawn to the composition containing a rocksalt structure is included. Wu is silent to the teaching of a rocksalt structure. Further, based on the ranges and teachings of Wu there is no reason to modify Wu to include this structure. Accordingly, the rejection in view of Wu has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is that of Wu (cited in a previous office action), Paulsen et al. (US Patent #6,660,432, hereinafter referred to as “Paulsen”) and Yonemoto et al. (US 2020/0119349, hereinafter referred to as “Yonemoto”).
Wu teaches an overlapping chemical structure as that of the instant claims [0007]. However, Wu does not teach that the composition has a rocksalt structure. Further, based on the ranges and teachings of Wu there is no reason to modify Wu to include this structure.
Paulsen teaches a well crystallized composition with the formula Li[LixCoy(MnzNi1-z)1-x-y]O2 wherein the mixed oxide has a rocksalt structure (Col. 8, Line 61 – Col. 9, Line 38) specifically Li[Li0.05Mn0.37Ni0.37Co0.14Al0.07]O2.035 with a rocksalt structure. However, this composition does not appear to meet the limitations in regards to the amounts of transition metals of the instant composition. 
2*(1-x)(LiaM’1-a)Oy (Abstract) which further includes a rocksalt structure [0024]. However, this composition does not appear to meet the limitations in regards to the amounts of transition metals of the instant composition.
At the time of filing no prior art was found that could be used alone or in combination with other prior art, including the cited prior art, that would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767